DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 13th, 2022 has been entered. Claims 1-3 and 5-15 remain pending in the application.
Response to Arguments
Applicant's arguments filed Marth 13th, 2022, regarding the 35 USC 102 rejections of Claims 1, 5, and 15 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that it is not apparent which panel of Selvi provides the bottom fabric cover panel, and thus Selvi does not show that the elongated member connects with the bottom panel around the entirely of the top and bottom panels (Page 7,  Para 1-2), the examiner disagrees, pointing out that that in fig 6 of Selvi, the bottom fabric panel can be seen, even though it is not called out with its own callout. In figure 6, the 3 of the parts that make up the elongated panel 102 and 104 can be seen integrally attached to the bottom panel and top panel via stiching. Fig 5A shows that the last part of the elongated panel 122 is attached via zipper around the remaining perimeter of the suitcase.
Regarding Applicant’s assertion that fabric cover construction avoids the use of piping which is used in the fabrication of soft suitcases and that frame element 110 is incorporated in the cover of Selvi and therefore the cover of Selvi mentioned in the rejection cannot be used; and that the fabric cover cannot have a reduction in the amount of stitching required to construct the fabric cover (Page 7,  Para 3-4), the examiner disagrees, pointing out that this limitation of a fabric cover not having a frame attached or stitching is not mentioned in the specification. According to the broadest reasonable interpretation, a fabric cover can be any cover made of fabric, and it does not mean that an addition of a frame to the cover would prevent from also being a fabric cover. The claim does not expressly state that there can not be a frame incorporated in the cover or that the number of seams in the cover matter.
Regarding Applicant’s assertion that attaching front cover 120 to the elongated member of the fabric cover would teach away from the fabric cover (Page 7,  Para 5), the examiner disagrees, pointing out that according to the broadest reasonable interpretation, joined panels can form a continuous elongated panel, and in the closed configuration of the suitcase shown in fig 5A, the cover panel 120, when attached to the rest of the pieces in the elongated panel via a zipper, it becomes a part of the panel. The elongated panel then is either stitched or zipped to join with the top and bottom panels

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by International Publication GB2552486 by Selvi (Here forth “Selvi”).
Regarding claim 1, Selvi discloses: A suitcase comprising: 
a frame (Fig 1, the frame includes top and bottom members 12, 10, and tube members 14 and 16); and  
a fabric cover for the frame (Fig 1, cover 100), 
wherein the fabric cover is provided external to all outer edges of the frame (Fig 6, the cover 100 is pulled over the top and bottom members 12 and 10, externally covering them, thus covering all the outer edges), and the outer edges of the frame internally tension the fabric cover to locate the fabric cover (Pg. 10 line 4; the cover is made of woven fabric, which, when placed around , and supported by molded frame 12, the own weight of the fabric would pulls it down so there is at least some tension within the cover fabric, not to mention molded frame 10 also applies a certain amount of force on the woven fabric, adding to the tension contributed by the cover’s own weight) and to define the shape of the suitcase (Abstract lines 13-14).
wherein the fabric cover comprises: 
a top fabric cover panel (Fig 7, top panel 108); 
a bottom fabric cover panel (Fig 7-8, bottom panel is shown at the bottom of cover 100 between side panels 104, parallel to top panel 108, and adjacent to planar panel 102); and 
an elongate fabric cover panel (The elongated fabric cover panel includes elements 102, 104 and 122) joined on a first side to the top fabric cover panel around an entire first perimeter of the top fabric cover panel and joined on an opposing second side to the bottom fabric cover panel around an entire second perimeter of the bottom fabric cover panel (Pg.11 lines 1-2, the elongated panel  102+104+122 is attached via stitching or zipper to top and bottom panels around the entirety of the perimeter as shown in figs 5A and 7-8).
Regarding claim 2, Selvi discloses: wherein the fabric cover (Fig 6. cover 100 is made of woven fabric Pg. 10 line 4) is provided separately from the frame and is detached from the frame (Fig 6, as seen in the figure, the cover is not manufactured together with the frame of the suitcase, but is assembled separately, and there for provided separately; as the cover has no manufactural attachment to the frame, it is detachable from the frame).
Regarding claim 3, Selvi discloses: wherein the frame includes: 
a top moulded section (Fig 6, top member 12); 
a bottom moulded section (Fig 6, bottom member 10): and 
a plurality of elongate members connected between the top moulded section and the bottom moulded section (Fig 6, the elongated members 14 and 16 connect to both the top and bottom members).
Regarding claim 5, Selvi discloses: wherein the elongate fabric cover panel (Fig 6-7, the elongated panel includes planar panel 102, side panels 104 and cover panel 122)includes a first end joined directly to an opposing second end of the elongate fabric cover panel (Fig A shows a first and second ends are joined via a zipper) .

    PNG
    media_image1.png
    441
    395
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 5A of Selvi
Regarding claim 6, Selvi discloses: wherein the elongate fabric cover panel (Fig 6-7, the elongated panel includes planar panel 102, side panels 104 and cover panel 122) is joined to the top fabric cover panel by an inward facing seam and/or joined to the bottom fabric cover panel by an inward facing seam (According to the dictionary, there is at least one interpretation of the seam, see attached definition of the term seam, 3a. The panels have an inward facing side and an outward facing side to the panels, so the inward facing ends of the panels, when abutted against each other would form an inward facing seam.)
Regarding claim 7, Selvi discloses: wherein each elongate member defines an outer edge of the shape-defining suitcase (Fig 6, the elongated members form the outer edge of the suitcase)
Regarding claim 8, Selvi discloses: wherein the frame forms a substantially parallelepiped shape (Fig 4, parallelepiped shapes include rectangles).
Regarding claim 9, Selvi discloses: wherein: the suitcase comprises a telescopic handle (Figs 5A and 5B show the telescopic handles can be extended in a telescopic fashion), the handle extending through the fabric cover from a support member that is attached to the frame (Fig 6, the cover 100 is placed on frame after which the arms 74 of the telescopic handle fit into the reinforcement members attached above the cover, thereby attaching the handle to the frame through the fabric cover).
Regarding claim 10, Selvi discloses: A suitcase according to any preceding claim further comprising:  a plurality of wheel assemblies, each wheel assembly attached to the frame through the fabric cover (Fig 6, the cover 100 is placed on frame after which the wheels are attached over the cover to the frame, thereby attaching the wheel assembly to the frame through the fabric cover).
Regarding claim 11, Selvi discloses: a lid formed in the elongate fabric cover panel, the lid configured to extend across only one major surface of the suitcase (Fig 4-5B show that this lid only extends across one major surface).
Regarding claim 12, Selvi discloses: the elongate fabric cover extends around the elongate members of the frame (Fig 6-7, the cover wraps over the elongated frame after the frame is assembled, thereby extending around the elongated members 14 and 16).
Regarding claim 13, Selvi discloses: the elongate members are rods (Fig 6-7, the elongated members 14 and 16 can be seen to be rods).
Regarding claim 14, Selvi discloses: the top moulded section and/or the bottom moulded section (Fig 1, the frame includes top and bottom members 12, 10) include a plurality of edge defining  (Abstract lines 13-14 and Fig 6-7, the moulded sections can be seen to have solid edge defining regions).
Regarding claim 15, Selvi discloses: a first step of joining plurality of a fabric cover panels together to form a fabric cover (Pg.11 lines 1-2, the elongated panel is attached via stitching and zipper to top and bottom panels around the perimeter; Fig 4-5 shows the panel covers being already joined, therefore the reference teaches the first step of the method); 
wherein the plurality of fabric cover panels comprises: 
a top fabric cover panel (Fig 7, top panel 108);
 a bottom fabric cover panel(Fig 7-8, bottom panel is shown at the bottom of cover 100 between side panels 104, parallel to top panel 108, and adjacent to planar panel 102); and 
an elongate fabric cover panel, 
wherein the elongate cover panel (The elongated fabric cover panel includes elements 102, 104 and 122) is joined on a first side to the top fabric cover panel around the entire first perimeter of the top fabric cover panel and joined on an opposing second side to the bottom fabric cover panel around the entire second perimeter of the bottom fabric cover panel (Pg.11 lines 1-2, the elongated panel  102+104+122 is attached via stitching or zipper to top and bottom panels around the entirety of the perimeter as shown in figs 5A and 7-8); and
a second step of assembling a frame inside the fabric cover (Fig 6 shows the assembly of top and bottom mold 10 and 12 together via elongated members 14 and 16), an inside of the fabric cover accessed through an opening in the fabric cover such that outer edges of the frame internally tension (Pg. 10 line 4 - the cover is made of woven fabric, which, when placed around the frame and supported by molded frame 12 , the own weight of the fabric would pulls it down so there is at least some tension, not to mention molded frame 10 also applies a certain amount of force on the woven fabric; Fig 6-7 shows the assembling of the cover on the frame, therefore the reference teaches this aspect of the step) the fabric cover to locate the fabric cover to define the shape of the suitcase (Fig 6. non-rigid cover 100 is made of woven fabric assembled on frame defines the shape of the suitcase, therefore the rest of this step is taught by this reference).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 20170295898 by Zhu (Fig 6: Cover stretched and attached to frame);
US Patent 1974872 issued to Lunn (Fig 6: inward facing seam);
US Publication 20170086549 by Caputo (Fig 1: Frame top and bottom with elongated members and cover);
US Publication 20160345701 by Selvi (Fig 1: Telescopic Handle);
US Publication 20160206069 by Tong (Fig 2: Frame);
International Publication CN 204232442 by Mertens
US Publication 20140041977 by Chang ( Fig 3: Telescopic handle).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Wed 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731